Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claim(s) 1-14, 16, 19, 20, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marugan (US 2005/0085580 A1) as evidenced by Abe (US 2018/0251606 A1).
Regarding Claims 1, 4, 5, 19, 20, and 26, Marugan teaches polycarbonate compositions comprising bisphenol A polycarbonate homopolymer and poly(carbonate-siloxane) copolymer (Abstract) and describes examples where the copolymer is a polycarbonate-polydimethylsiloxane block copolymer with a siloxane content of 20 wt% and a PDMS block length of 50 (Example 2; ¶ 62-63; Tables 4-5). Formulation 13 of Table 4 utilizes 0.7 pbw of titanium oxide per 94.44 pbw of polycarbonate resins and 12.7 wt% of PC-PDMS within polycarbonate-based resin (S) (Table 4; ¶ 56-57), which is equivalent to about 0.74 wt% pbw of inorganic filler relative to resin+filler and 0.74 pbw filler relative to 100 pbw resin. The polycarbonate of the block copolymers is bisphenol A (¶ 32-33), and thus the copolymer is consistent with Formulae (I) and (II) whereby a=b=0, X= 2,2-propylene, and R3=R4=methyl. 
The PC-PDMS copolymer differs from the subject matter claimed with respect to the siloxane content. Marugan teaches the siloxane blocks to be 0.5-80 wt% of the PC-PDMS copolymer (¶ 40), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
With respect to the domain structure and domain properties of the claims, although Marugan does not comment on the particular domain structure formed, Abe probes the appearance of domains (d-1) formed of organosiloxane block containing domains (d-2) containing polycarbonate resin and/or polycarbonate block (Abstract) and notes the appearance of such domains is primarily a function of PDMS chain length and content (¶ 161; Tables 2-1 to 2-3).  Abe teaches using PDMS-PC copolymer with length of 39 or 61 and PDMS content of 20 to 40 wt% (see resins A-1 through A-6 of Table 1-1) gives domains (d-1) containing domains (d-2) (Table 2-1). Since Marugan uses PDMS-PC copolymers using substantially the same PDMS lengths/contents, the compositions of Marugan are seen to necessarily exhibit the (d-1)/(d-2) domain structure claimed in the absence of evidence to the contrary. 
Regarding Claim 2, Formulation 13 of Table 4 uses a PC-PDMS / PC ratio of about 14.5 / 85.5 (Table 4).
Regarding Claim 3, Marugan teaches bisphenol A polycarbonates are used (¶ 57), which are consistent with formula (III) whereby X’ = 2,2-propylene and d=e=0. 
Regarding Claims 6, 7, and 16, Marugan teaches the siloxane blocks to be 0.5-80 wt% of the PC-PDMS copolymer (¶ 40) and teaches embodiments where copolymer is present at either 12 wt% (e.g. Formulation 13) or 16 wt% (e.g. Formulation 18), equivalent to 2.4 wt% and 3.2 wt% of siloxane respectively. With respect to the presence of one or two or more domains (d-2) within domain (d-1), Abe shows a general trend whereby lower siloxane contents within polymer and overall composition are expected to give only one (d-2) within (d-1) and higher siloxane contents within polymer and overall composition are expected to give two or more domains (d-2) within (d-1) (Tables 1-1 and 2-1).  Since Marugan describes substantially the same PDMS-PC copolymers/compositions with substantially the same overall siloxane content, the position is taken that the compositions of Marugan would necessarily exhibit the same (d-1) / (d-2) structure claimed in that absence of evidence to the contrary. 
Regarding Claims 8-12, as discussed above, Marugan uses PDMS-PC copolymers using substantially the same PDMS lengths/contents. Abe notes the use of such copolymers gives (d)/(d’) ratios of 11.3-43.8, cross sectional area of 964-3682 nm2, and inter-particle distances of 75-314 nm (Table 2-1). Since Marugan uses PDMS-PC copolymers using substantially the same PDMS lengths/contents as Abe, the compositions of Marugan are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary.
Regarding Claims 13 and 14, the specific embodiments of Marugan differ from the subject matter claimed in that the chain lenght of the PDMS-PC copolymer is outside the range claimed. Marugan teaches PDMS chain lengths that average 10-100 units (¶ 40), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Regarding Claims 23-25, Marugan teaches articles (¶ 53-54). Marugan teaches articles such as computer housings or battery chargers (¶ 21), which are electronic articles. Since automobiles can contain computer components, such computer housings are seen to be no different in structure than “part for an automobile”.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marugan (US 2005/0085580 A1) as evidenced by Abe (US 2018/0251606 A1) and Bahadur (Principles of Polymer Science).
The discussion regarding Marugan and Abe within ¶ 6-14 is incorporated herein by reference.
Regarding Claim 17, Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40). As evidenced by Bahadur, viscosity average molecular falls within Mw (weight-average molecular weight) and Mn (number-average molecular weight) (Pages 112-113) whereby condensation polymers typicall give polydispersity ratios (Mw/Mn) of 2-3 (Page 114). Given such, the position is taken that Marugan describes block copolymers whose viscosity average molecular weight overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Regarding Claim 18, Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40) and polycarbonate homopolymers whose weight average molecular weight spans 5,000 to 100,000 (¶ 29). As evidenced by Bahadur, viscosity average molecular falls within Mw (weight-average molecular weight) and Mn (number-average molecular weight) (Pages 112-113) whereby condensation polymers typicall give polydispersity ratios (Mw/Mn) of 2-3 (Page 114). Given such, the position is taken that Marugan describes compositions whose viscosity average molecular weight overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Claims 1-14, 16-20, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2017/034039 A1) in view of Groote (US 2017/0137621 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0251606 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1, 13, 14, 19, 20, and 26, Abe teaches polycarbonate resin compositions comprising polycarbonate-polyorganosiloxane block copolymer (A) and polycarbonate (B), whereby the matrix containing (B) contains domain (d-1) containing the polyorganosiloxane block (A-2) and a domain (d-2) containing at least one block derived from aromatic polycarbonate-based resin (B) and the polycarbonate block (A-1) (Abstract). The block copolymer is a bisphenol A-polydimethylsiloxane block copolymer (¶ 155-160) (a=b=0; X = 2,2-propylene; R3=R4=methyl). Abe teaches several examples where the PC-PDMS polymer has a PDMS chain length of 61-91 and PDMS content of 30-41 (see for instance A5 and A6 of Tables 1-1 and 2-1). The content of PC-PDMS copolymer within polycarbonate-based resin (S) is 6-8 wt%. 
Abe teaches additives such as filler can be included (¶ 136), but differs from the subject matter claimed in that a specific quantity is not described. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of Abe using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123.
Regarding Claims 2-12, 16-18 and 23-25, the limitations of claims 2-12, 16-18 and 23-25 are expressly taught within claims 2-21 of Abe.
Double Patenting
Claims 1-14, 16-20, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,550,229 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘229 patent claims polycarbonate compositions comprising the same PC and PC-PDMS polymers with the same domain characteristics. Claims 13-15 describe overlapping ranges with respect to PDMS length and content. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘229 patent suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘229 patent. See MPEP 2123. The ‘229 patent differs with respect to the subject matter claimed in that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘229 patent using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘229 patent.
Claims 1-14, 16-20, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,072,703 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘703 patent claims polycarbonate compositions comprising the same PC and PC-PDMS polymers with the same domain characteristics. Claims 15-17 describe overlapping ranges with respect to PDMS length and content. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘703 patent suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘703 patent. See MPEP 2123. The ‘703 patent differs with respect to the subject matter claimed in that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘703 patent using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘703 patent.
Claims 1-14, 16-20, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,186,714 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘714 patent claims polycarbonate compositions comprising the same PC and PC-PDMS polymers with the same domain characteristics. Claims 11-12 describe overlapping ranges with respect to PDMS length and content. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘714 patent suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘714 patent. See MPEP 2123. The ‘714 patent differs with respect to the subject matter claimed in that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘714 patent using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘714 patent.
Claims 1-14, 16-20, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,352,478 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘478 patent claims polycarbonate compositions comprising the same PC and PC-PDMS polymers with the same domain characteristics. Claim 1 describe overlapping ranges with respect to PDMS length and content. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘478 patent suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of the ‘478 patent. See MPEP 2123. The ‘478 patent differs with respect to the subject matter claimed in that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘478 patent using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘478 patent.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Applicant argues Abe is not prior art since Abe was published after the filing date of foreign application JP2017-038840. Applicant also provides a statement of common ownership with respect to the Abe reference.
With respect to the Marugan as evidenced by Abe rejection (emphasis added), Abe is merely used as evidence in support of the position that the particular domain structure claimed is a necessary feature of the Marugan reference. There is no requirement that an inherent feature be recognized at the time of filing or that evidence relied in support of showing inherency be known at the time of filing, rather the only requirement is that the subject matter is in fact inherent in the Marugan reference. See MPEP 2112(II), with particular reference to Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
With respect to the rejections pertaining to Abe in view of Groote, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Therefore, Abe remains prior art under 35 USC 102(a)(1). 
Applicant argues Marugan fails to disclosed the siloxane content claimed. This is not found persuasive as Marugan describes overlapping ranges at ¶ 40. 
Applicant also argues unexpected results, namely enhanced Izod impact strength at low temperatures. This is not found persuasive. Abe remains prior art under 35 USC 102(a)(1) for reasons set forth above. Abe already discloses enhanced low temperature Izod impact strength (Examples). Therefore, the benefits Applicant refers to are not unexpected.
Even setting aside the Abe reference, Applicant has not drawn a comparison with the closest prior art (Marugan). The difference between the inventive examples and comparative examples alluded to Applicant’s remarks is simply the presence of PC-PDMS copolymer. Since Marugan’s compositions contain substantially the same PC-PDMS copolymers, it is unclear how or why such features would not already be present within the compositions of Marugan. The claims are also not commensurate in scope with the evidence Applicant relies upon in support of unexpected results since the range of PC and PC-Siloxane structures/features extends well beyond the limited number of materials and concentrations probed within the examples of the instant specification. 
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Applicant is hereby advised the double patenting rejections must be addressed, particularly since they are not provisional.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764